Citation Nr: 1027640	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-26 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for peripheral 
neuropathy, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for skin irritation of the 
face and chest.

4.  Entitlement to service connection for erectile dysfunction as 
secondary to diabetes mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Wichita, 
Kansas that denied the Veteran's applications to reopen claims of 
entitlement to service connection for hypertension, to include as 
secondary to diabetes mellitus, and peripheral neuropathy, to 
include as secondary to diabetes mellitus, and that denied his 
claims of entitlement to service connection for erectile 
dysfunction as secondary to diabetses mellitus and for skin 
irritation of the face and chest.

Regardless of the decision of the RO as to whether to reopen a 
previously denied claim of entitlement to service connection, the 
Board must find new and material evidence in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  As explained in more detail below, the Board 
has determined that new and material evidence has been received, 
and, therefore, the claims of entitlement to service connection 
for hypertension, to include as secondary to diabetes mellitus, 
and peripheral neuropathy, to include as secondary to diabetes 
mellitus, are reopened.

The issue of entitlement to special monthly compensation for loss 
of use of a creative organ has been raised by the record but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See Brief, June 2010.  Therefore, the Board does not have 
jurisdiction over this matter, and it is referred to the AOJ for 
appropriate action.

The issues of entitlement to service connection for hypertension, 
to include as secondary to diabetes mellitus, peripheral 
neuropathy, to include as secondary to diabetes mellitus, and 
erectile dysfunction as secondary to diabetes mellitus, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By an RO decision dated September 2002, the Veteran's claim 
of service connection for hypertension was denied on the basis 
that the evidence did not show that the Veteran currently had a 
current hypertension disorder.

2.  Evidence received since the September 2002 RO decision is not 
cumulative and redundant, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
hypertension, to include as secondary to diabetes mellitus.

3.  By an RO decision dated September 2002, the Veteran's claim 
of service connection for peripheral neuropathy was denied on the 
basis that the evidence did not show that the Veteran had a 
current peripheral neuropathy disorder.

4.  Evidence received since the September 2002 RO decision is not 
cumulative and redundant, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
peripheral neuropathy, to include as secondary to diabetes 
mellitus.

5.  The preponderance of the evidence is against finding that the 
Veteran's claimed skin disorder of the face and chest had its 
onset in service or is otherwise etiologically related to 
service.


CONCLUSIONS OF LAW

1.  The September 2002 RO decision denying the Veteran's claim of 
service connection for hypertension is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence sufficient to reopen the Veteran's 
claim of service connection for hypertension, to include as 
secondary to diabetes mellitus, has been received.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The September 2002 RO decision denying the Veteran's claim of 
service connection for peripheral neuropathy is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

4.  New and material evidence sufficient to reopen the Veteran's 
claim of service connection for peripheral neuropathy, to include 
as secondary to diabetes mellitus, has been received.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  Service connection for skin irritation of the face and chest 
is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's requests to reopen his claims of entitlement to 
service connection for hypertension, to include as secondary to 
diabetes mellitus, and for peripheral neuropathy, to include as 
secondary to diabetes mellitus, have been granted, and the claims 
are reopened, as discussed below.  As such, the Board finds that 
any error related to the VCAA on these claims is moot.  See 38 
U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).

With respect to the Veteran's claim for service connection for 
skin irritation of the face and chest, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a March 2008 VCAA letter fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009).  The letter informed the 
Veteran of what information or evidence was needed to support his 
claim, what types of evidence the Veteran was responsible for 
obtaining and submitting to VA, and which evidence VA would 
obtain.  The notice also explained how VA assigns disability 
ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All 
of the relevant VA treatment records and service treatment 
records have been associated with the claims file, and the 
Veteran has not identified any outstanding post-service treatment 
records for VA to obtain. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial 
service connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.

In this case, the Veteran asserts that his claimed skin 
irritation of the face and chest is related to exposure to the 
chemical creosote in service in Vietnam, and that such exposure 
caused irritation and "burns" to his face and chest for which 
he was treated with pain relieving medication (Darvocet).  The 
Board acknowledges that there are instances in which lay 
testimony can serve to establish an association between service 
and the claimed disability or death for the purpose of satisfying 
the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  For example, a lay person may be competent to offer 
testimony on certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple conditions 
such as a dislocated shoulder, and their lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  Significantly, however, although the Veteran has 
described in-service exposure and related symptoms at that time, 
he has not indicated that he has experienced a continuity of 
symptomatology since that time.  Rather, he merely asserts a 
causal connection between his current symptoms and his in-service 
exposure, and the Board finds that a lay person is not competent 
to offer an opinion on a matter clearly requiring medical 
expertise, such as linking current health problems to exposure to 
in-service exposure to chemicals.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  Therefore, this is not a case 
in which the Veteran's lay assertions alone can serve to 
establish any association between any current skin problems and 
such claimed exposure so as to satisfy the requirements of 
McLendon and warrant a VA examination or opinion.

Furthermore, the Board has also considered the treatise evidence 
submitted by the Veteran.  However, as will be discussed in 
greater detail below, the Veteran has not provided any detail as 
to the nature of his current skin problems, and the medical 
evidence of record is negative for any currently diagnosed skin 
disorder.  Under such circumstances, the Board finds the treatise 
evidence he submitted to be far too general and inconclusive in 
nature to satisfy the requirements of McLendon.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Requests to Reopen

According to the Court, in order to reopen a previously and 
finally disallowed claim, there must be new and material evidence 
presented or secured since the time that the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  When determining whether the claim should be reopened, 
the credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

The first two issues for resolution before the Board are whether 
new and material evidence has been received to sufficient to 
reopen the Veteran's previously denied claims of entitlement to 
service connection for hypertension, to include as secondary to 
diabetes mellitus, and peripheral neuropathy, to include as 
secondary to diabetes mellitus.  After a review of the evidence 
of record, the Board finds that new and material evidence has 
been received sufficient to reopen both claims.

By way of background, a September 2002 RO decision denied the 
Veteran's claims of entitlement to service connection for 
hypertension and peripheral neuropathy on the basis that there 
was no evidence of a current disability (and the RO also noted in 
its decision that the Veteran did not respond to the RO's August 
2002 request for information and evidence).  The Veteran did not 
file a timely notice of disagreement, and the RO's decision 
became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2009).  In 
February 2008, the Veteran filed a request to reopen both claims.

At the time of the September 2002 decision, the evidence of 
record included the Veteran's service treatment records, as well 
as two VA records reflecting that the Veteran received treatment 
at the VA medical center located in Wichita, Kansas for unrelated 
illnesses (apparently as an inpatient) some time around May 1977 
and January 1981.

Since the final September 2002 RO decision, new evidence 
associated with the claims file in connection with the Veteran's 
February 2008 application to reopen his claims includes (1) VA 
treatment records dated from July 2007 to March 2008, which 
reflect that the Veteran has diagnosed hypertension, (2) a May 
2008 VA examination report reflecting diagnoses of hypertension 
and peripheral neuropathy, and (3) a May 2008 VA EMG laboratory 
report (prepared in connection with the May 2008 VA examination) 
reflecting a diagnosis of peripheral neuropathy and an opinion 
that it was likely related to the Veteran's diabetes mellitus.

Therefore, as the above records reflect diagnoses of hypertension 
and peripheral neuropathy, and because the May 2008 EMG report 
reflects a positive opinion linking the Veteran's peripheral 
neuropathy to his service-connected diabetes mellitus, the Board 
concludes that these records satisfy the low threshold 
requirement for new and material evidence.  As such, both claims 
are reopened.

At this point, however, the Board will not adjudicate the 
reopened claims, as further development is necessary, as 
explained in the remand section below.

B.  Skin Irritation of the Face and Chest

The Veteran claims that he was exposed to the chemical creosote 
in service in Vietnam, and that such exposure caused irritation 
and "burns" to his face and chest for which he was treated with 
pain relieving medication (Darvocet).

Having reviewed the record, the Board finds that the 
preponderance of the evidence is against the claim.  As noted, 
the Veteran is certainly competent to report symptomatology such 
as irritation and burning to his face and chest.  He is also 
competent to report having a current skin problem, although the 
Board notes that he has not specified the nature of his current 
disability.  Significantly, however, he has not reported 
experiencing a continuity of symptomatology between his current 
symptoms and the event in service.  Rather, he merely relates his 
current problems to that in-service exposure, which is beyond his 
competence as a lay person.  

The Board has considered certain articles and other similar 
materials submitted by the Veteran regarding creotote.  Again, 
the Veteran has not provided any detail as to the nature of his 
current skin problems, and the medical evidence of record is 
negative for any currently diagnosed skin disorder.  Therefore, 
the Board finds the treatise evidence he submitted to be far too 
general and inconclusive in nature to be of probative value.  

In summary, the Board finds that the preponderance of the 
evidence is against granting service connection for skin 
irritation of the face and chest, and the benefit-of-the-doubt 
rule is not for application; there is not an approximate balance 
of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for skin irritation of the face 
and chest is denied.


REMAND

A.  Hypertension

The Veteran claims that he has hypertension that had its onset in 
service or is otherwise related to service.  The Veteran asserts 
that he had elevated blood pressure at the time of discharge from 
service.  See Form 646, November 2008.  In the alternative, the 
Veteran alleges that he has hypertension secondary to his 
service-connected diabetes mellitus.

As an initial matter, the Board notes that the Veteran's service 
treatment records are silent as to any notations of elevated 
blood pressure or hypertension, including the Veteran's May 1970 
separation examination report.  

The May 2008 VA examiner noted in his report that the Veteran's 
hypertension had its onset in 1998, whereas the Veteran's 
diabetes was not diagnosed until January 2006.  The examiner 
opined that the Veteran's hypertension was not secondary to his 
diabetes, in part, because Veteran's hypertension had its onset 
before his diabetes.  The examiner also indicated that the 
hypertension was not worsened or increased by the diabetes; 
however, the examiner provided no rationale for that opinion.

Therefore, the Board finds that a remand is necessary in order to 
obtain a VA medical opinion to address whether the Veteran's 
hypertension has been permanently aggravated by his diabetes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA 
undertakes the effort to provide an examination when developing a 
service connection claim, even if not statutorily obligated to do 
so, it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

B.  Peripheral Neuropathy

The Veteran claims that he has peripheral neuropathy that had its 
onset in service, to include as a result of exposure to Agent 
Orange, or that is otherwise related to service.  See Form 9, 
September 2008.  See Form 646, November 2008.  In the 
alternative, the Veteran asserts that he was told by a VA 
physician around April 1980 that he had peripheral neuropathy 
that was most likely due to diabetes.  See Form 646, November 
2006.  

As an initial matter, the Board notes that the Veteran's service 
treatment records are silent as to any notations of peripheral 
neuropathy of any extremities or any sort of tingling, numbness, 
or other neurological or motor function problems.

The Board acknowledges that a May 2008 VA EMG report (conducted 
in connection with the Veteran's VA examination) reflects that 
the physician opined that the Veteran's peripheral neuropathy was 
most likely due to his diabetes, although no reasoning was 
provided. 

The May 2008 VA examination report reflects that the examiner 
reviewed the EMG study and recorded a diagnosis of peripheral 
neuropathy bilaterally of the upper and lower extremities, but 
opined that it was not secondary to his diabetes.  The examiner 
reasoned, in part, that the Veteran's peripheral neuropathy had 
its onset about 20 years ago, whereas his diabetes was not 
diagnosed until January 2006.  The examiner also indicated that 
the peripheral neuropathy was not worsened or increased by the 
diabetes; however, the examiner provided no rationale for that 
opinion.

Therefore, the Board finds that a remand is necessary in order to 
obtain a VA medical opinion to address whether the Veteran's 
peripheral neuropathy has been permanently aggravated by his 
diabetes.  

C.  Erectile Dysfunction

The Veteran claims that he incurred erectile dysfunction 
secondary to his service-connected diabetes.  He also asserts 
that his diabetes was diagnosed years after its onset.  See, 
e.g., Brief, June 2010.

The May 2008 VA examination report reflects that the examiner 
recorded a diagnosis of erectile dysfunction that had its onset 
in 2003, and that the examiner opined that the Veteran's erectile 
dysfunction was not related to his diabetes.  The examiner 
reasoned, in part, that the Veteran was not diagnosed with 
diabetes until 2006.  The examiner also indicated that the 
erectile dysfunction was not worsened or increased by the 
diabetes; however, the examiner provided no rationale for that 
opinion.

Therefore, the Board finds that a remand is necessary in order to 
obtain a VA medical opinion to address whether the Veteran's 
erectile dysfunction has been permanently aggravated by his 
diabetes.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a new VA medical opinion as to 
whether it is "at least as likely as not" 
the Veteran's hypertension (a) is related to 
service on a direct basis, and (b) whether it 
is related to his service-connected diabetes 
mellitus, to include whether it has been 
permanently aggravated by his diabetes 
mellitus.  The claims file and a copy of this 
remand must be provided to the physician for 
review in conjunction with the opinion, and 
the fact that the claims file was reviewed 
should be noted in the report.  It would be 
helpful if the examiner would use the 
following language as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

3.  After the above noted VA treatment 
records have been associated with the claims 
file, obtain a new VA medical opinion as to 
whether it is "at least as likely as not" 
the Veteran's peripheral neuropathy of the 
upper and lower extremities bilaterally (a) 
is related to service on a direct basis, or 
(c) is secondary to his service-connected 
diabetes mellitus, to include whether it has 
been permanently aggravated by his diabetes 
mellitus.  Also please opine as to whether 
the Veteran has acute or subacute peripheral 
neuropathy that manifested within a year of 
the Veteran's service in Vietnam in October 
1969.  The claims file and a copy of this 
remand must be provided to the physician for 
review in conjunction with the opinion, and 
the fact that the claims file was reviewed 
should be noted in the report.  It would be 
helpful if the examiner would use the 
following language as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The examiner should provide a 
complete rationale for any opinion provided.

4.  After the above noted VA treatment 
records have been associated with the claims 
file, obtain a new VA medical opinion as to 
whether it is "at least as likely as not" 
the Veteran's erectile dysfunction is 
secondary to his service-connected diabetes 
mellitus, to include whether it has been 
permanently aggravated by his diabetes 
mellitus.  The claims file and a copy of this 
remand must be provided to the physician for 
review in conjunction with the opinion, and 
the fact that the claims file was reviewed 
should be noted in the report, particularly 
any VA treatment records dated between 2003 
and 2006.

It would be helpful if the examiner would use 
the following language as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The examiner should provide a 
complete rationale for any opinion provided.

5.  Once the aforementioned development is 
complete, readjudicate the Veteran's claims.  
If any of the Veteran's claims remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
After the Veteran has been given the 
applicable time to submit additional 
argument, the claims should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


